The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                  April 15, 2014

                                               No. 04-14-00250-CR

                                               David Earl BLACK,
                                                    Appellant
                                                         v.
                                            THE STATE OF TEXAS,
                                                  Appellee

                           From the 175th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2012CR3293A
                                  Honorable Mary D. Roman, Judge Presiding

                                                 O R D E R
          A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in which the
trial court judge certifies that the underlying criminal case “is a plea-bargain case, and the defendant has NO
right of appeal” and “is one in which the defendant has waived the right of appeal.” It is therefore ORDERED
that the trial court clerk file the electronic clerk’s record within ten days from the date of this order containing
the following documents:

        1.       All pre-trial orders and the related pre-trial motions;

        2.       The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
                 Stipulations, and all other documents relating to the defendant’s plea bargain;

        3.       The judgment;

        4.       All post-judgment motions and orders;

        5.       The notice of appeal;

        6.       The Trial Court’s Certification of Defendant’s Right of Appeal; and

        7.       The criminal docket sheet.

         All other appellate deadlines are suspended pending further order of this court. The clerk of this court
is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk, and the court
reporter(s) responsible for preparing the reporter’s record in this appeal.

                                                              _________________________________
                                                              Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 15th
day of April, 2014.

                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court